DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 now sets forth the aqueous urethane resin composition is thickened to have a viscosity in the range of from 450 to 10,000 mPa∙s but it is unclear at what point in the process this composition viscosity is obtained.  Dependent Claim 3 does not remedy the deficiencies of Claim 1.  For the purposes of further examination, Claim 1 will be interpreted as setting forth the aqueous urethane 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0163164 to Nagahama et al.
Regarding Claim 1.  Nagahama et al. teaches a method in which an aqueous urethane resin composition comprising a urethane resin and water is prepared (Paragraphs 0033 – 0034 and 0087).  The urethane resin is prepared from an aliphatic polyester polyol having an acid value of 40 to 75 mgKOH/g which is provided in a major amount of the urethane resin-forming mixture (see Paragraphs 0013; 0048; 0099; and 0107 – 0109); the urethane resin obtained therefrom would then be expected to have an acid value greater than 0.01 mgKOH/g.
In Example 1, the method further comprises incorporating an associative thickener into the aqueous urethane resin in an amount of 1.5 parts by mass relative to 
Nagahama et al. teaches the associative thickener used in Example 1 is urethane-based (Paragraph 0111).  However, in the disclosure, Nagahama et al. teaches both urethane-based thickeners and carboxymethyl cellulose are suitably used as associative thickeners in the disclosed method (Paragraph 0093).  Carboxymethyl cellulose has an oxyethylene group content of zero.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute carboxymethyl cellulose for the urethane-based thickener in the method carried out in Example 1 of Nagahama et al.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Nagahama et al. teaches both urethane-based thickeners and carboxymethyl cellulose are suitably used as associative 
Nagahama et al. does not expressly characterize the above described method as one which produces a porous body.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Nagahama et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps, processing conditions, and claimed ingredients in the claimed amounts.  It is further noted that it appears to be the provision of the instant claimed thickening agent in an amount in the instantly claimed range that provides a porous structure (see Paragraph 0072 of the instant specification).  Therefore, the claimed effects and physical properties, i.e. the preparation of a porous body, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.
Regarding Claim 13.  Nagahama et al. teaches the method of Claim 1 wherein the coagulant is a solution comprising 20 mass % of the metal salt (calcium nitrate) (Paragraph 0112).

Response to Arguments
Applicant's arguments filed December 23 2020 have been fully considered.  The Office agrees that the concurrently filed amendments are sufficient to overcome the outstanding objection to Claim 1; the outstanding rejection of Claims 1 and 2 under 35 U.S.C. 112(b); and the outstanding rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006/096852 to Iwasaki.  However, the instant application is not currently in condition for allowance in light of the new rejections of Claims 1 and 2 under 35 U.S.C. 1112(b) and under 35 U.S.C. 103 in view of newly discovered prior art reference US 2014/0163164 to Nagahama et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.